DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretations - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “an identification unit”, “a person determination unit”, “10an abnormality processing unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the electronic controller circuit, Page 3, Lines 20-26.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al. US2021/0291837 hereinafter referred to as Aizawa in view of Avrahami et al. USPN 9491374 hereinafter referred to Avrahami. 


As per Claim 1, Aizawa teaches an abnormality determination apparatus mounted on a vehicle, comprising: 
an identification unit configured to identify a person in a captured image acquired from a camera that captures an image of a range including a driver seat of the 5vehicle; (Aizawa, Paragraph [0056], “For example, the driver camera 15 is installed at a position, such as on a dashboard, which faces a front of the driver. The driver camera 15 is an example of a sensor that monitors the driver. The driver camera 15 is activated in response to the start of the driving of the vehicle 1, and continuously captures an image of a predetermined range including a face of the driver. The driver camera 15 outputs the captured image (hereinafter, referred to as driver image data) to the concentration degree determination device 2. The driver image data is an example of monitoring data used to detect the state of the driver. For example, the state of the driver includes at least one of indices such as front gazing of a driver, sleepiness, looking aside, putting-on and taking-off of clothes, a telephone operation, leaning against a window side or an armrest, driving interference by a passenger or a pet”)
10an abnormality processing unit configured to execute an abnormality process assuming that the driver is in an abnormal state (Aizawa, Paragraph [0108], “The warning is not limited to a specific output mode, as long as the warning is a content that gives the attention to the driver, for example, that the driving concentration degree is low or that it is necessary to concentrate on the driving. The driver can recognize that the driver is not in the state suitable for the driving of the vehicle 1 by the warning, and concentrate on the driving of the vehicle 1 again”)
	Aizawa does not explicitly teach a person determination unit configured to determine whether two or more persons are present in an operable range set as a range in which a steering wheel of the vehicle is enabled to be operated based on an identification result by the identification unit; and 	Avrahami teaches a person determination unit configured to determine whether two or more persons are present in an operable range set as a range based on an identification result by the identification unit; and (Avrahami, Column 11, Lines 31-40, “(56) Another example configuration by a user may be related to how the example implementation processes the appearance of multiple faces in the cameras. For example, if one camera has a view of only the user, but the second camera also sees a second person (e.g., a co-worker in the same room, or a person passing by the office), the user may indicate that the system should prefer the camera that sees only the user, for example to protect the privacy of the other person or avoid distraction during the videoconference” The camera system is able to detect multiple face images in an image and take action in order to avoid distraction. An operable range is the field of view of the camera system) 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Avrahami into Aizawa because by having the ability to detect multiple heads in an image to assist in avoiding distractions will assist in determining “driving interference by a passenger or a pet” of Aizawa will improve the detection of driving interference by a passenger.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.

As per Claim 6, Aizawa teaches the abnormality determination apparatus mounted on a vehicle, comprising:
 an identification unit configured to identify a person in a captured image acquired from a camera that captures an image of a range including a driver seat of the vehicle; (Aizawa, Paragraph [0056], “For example, the driver camera 15 is installed at a position, such as on a dashboard, which faces a front of the driver. The driver camera 15 is an example of a sensor that monitors the driver. The driver camera 15 is activated in response to the start of the driving of the vehicle 1, and continuously captures an image of a predetermined range including a face of the driver. The driver camera 15 outputs the captured image (hereinafter, referred to as driver image data) to the concentration degree determination device 2. The driver image data is an example of monitoring data used to detect the state of the driver. For example, the state of the driver includes at least one of indices such as front gazing of a driver, sleepiness, looking aside, putting-on and taking-off of clothes, a telephone operation, leaning against a window side or an armrest, driving interference by a passenger or a pet”) 
an abnormality processing unit configured to execute an abnormality process 30assuming that the driver is in an abnormal state the operable range.  (Aizawa, Paragraph [0108], “The warning is not limited to a specific output mode, as long as the warning is a content that gives the attention to the driver, for example, that the driving concentration degree is low or that it is necessary to concentrate on the driving. The driver can recognize that the driver is not in the state suitable for the driving of the vehicle 1 by the warning, and concentrate on the driving of the vehicle 1 again”)
Aizawa does not explicitly teach 25a person determination unit configured to determine whether a passenger who is a person other than a primary user is present in an operable range set as a range based on an identification result by the identification unit; and 
	Avrahami teaches a person determination unit configured to determine whether a passenger who is a person other than a primary user is present in an operable range set as a range based on an identification result by the identification unit; and (Avrahami, Column 11, Lines 31-40, “(56) Another example configuration by a user may be related to how the example implementation processes the appearance of multiple faces in the cameras. For example, if one camera has a view of only the user, but the second camera also sees a second person (e.g., a co-worker in the same room, or a person passing by the office), the user may indicate that the system should prefer the camera that sees only the user, for example to protect the privacy of the other person or avoid distraction during the videoconference” The camera system is able to detect multiple face images in an image and take action in order to avoid distraction. An operable range is the field of view of the camera system)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Avrahami into Aizawa because by having the ability to detect multiple heads in an image to assist in avoiding distractions will assist in determining “driving interference by a passenger or a pet” of Aizawa will improve the detection of driving interference by a passenger.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 6.

As per Claim 8, Aizawa in view of Avrahami teaches the abnormality determination apparatus according to claim 6, wherein: the person determination unit determines whether two or more persons are 10present in the operable range based on the identification result by the identification unit; and the person determination unit is configured to determine that the passenger is present in the operable range in response to determining that two or more persons are present.  (Avrahami, Column 11, Lines 31-40 and Aizawa, Paragraph [0056], [0108])
The rationale applied to the rejection of claim 6 has been incorporated herein.

As per Claim 12, Aizawa teaches the abnormality determination apparatus mounted on a vehicle, comprising: a controller circuit coupled via a communication link with a camera that captures 15an image of a range including a driver seat of the vehicle, (Aizawa, Paragraph [0056], “For example, the driver camera 15 is installed at a position, such as on a dashboard, which faces a front of the driver. The driver camera 15 is an example of a sensor that monitors the driver. The driver camera 15 is activated in response to the start of the driving of the vehicle 1, and continuously captures an image of a predetermined range including a face of the driver. The driver camera 15 outputs the captured image (hereinafter, referred to as driver image data) to the concentration degree determination device 2. The driver image data is an example of monitoring data used to detect the state of the driver. For example, the state of the driver includes at least one of indices such as front gazing of a driver, sleepiness, looking aside, putting-on and taking-off of clothes, a telephone operation, leaning against a window side or an armrest, driving interference by a passenger or a pet”)
execute an abnormality process assuming that the driver is in an abnormal state in response to determining the operable range.  (Aizawa, Paragraph [0108], “The warning is not limited to a specific output mode, as long as the warning is a content that gives the attention to the driver, for example, that the driving concentration degree is low or that it is necessary to concentrate on the driving. The driver can recognize that the driver is not in the state suitable for the driving of the vehicle 1 by the warning, and concentrate on the driving of the vehicle 1 again”)
Aizawa does not explicitly teach the controller circuit being configured to identify a person in a captured image acquired from the camera to provide an identification result, to determine whether two or more persons are present in an operable 20range set as a range in which based on the identification result, and to 
Avrahami teaches the controller circuit being configured to identify a person in a captured image acquired from the camera to provide an identification result, to determine whether two or more persons are present in an operable 20range set as a range in which based on the identification result, and to (Avrahami, Column 11, Lines 31-40, “(56) Another example configuration by a user may be related to how the example implementation processes the appearance of multiple faces in the cameras. For example, if one camera has a view of only the user, but the second camera also sees a second person (e.g., a co-worker in the same room, or a person passing by the office), the user may indicate that the system should prefer the camera that sees only the user, for example to protect the privacy of the other person or avoid distraction during the videoconference” The camera system is able to detect multiple face images in an image and take action in order to avoid distraction. An operable range is the field of view of the camera system)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Avrahami into Aizawa because by having the ability to detect multiple heads in an image to assist in avoiding distractions will assist in determining “driving interference by a passenger or a pet” of Aizawa will improve the detection of driving interference by a passenger.
Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 12.

As per Claim 14, Aizawa in view of Avrahami teaches the abnormality determination apparatus according to claim 1, further comprising: 5a controller circuit coupled via a communication link with the camera, the controller circuit being configured to implement the identification unit, the person determination unit, and the abnormality processing unit. (Aizawa, Paragraph [0071], [0075])
	The rationale applied to the rejection of claim 1 has been incorporated herein.


As per Claim 15, Aizawa in view of Avrahami teaches the abnormality determination apparatus according to claim 6, further 10comprising: a controller circuit coupled via a communication link with the camera, the controller circuit being configured to implement the identification unit, the person determination unit, and the abnormality processing unit. (Aizawa, Paragraph [0071], [0075])
	The rationale applied to the rejection of claim 6 has been incorporated herein.


Claims 2, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al. US2021/0291837 hereinafter referred to as Aizawa in view of Avrahami et al. USPN 9491374 hereinafter referred to Avrahami as applied to Claims 1, 6 and 12 respectively further in view of Hachisuka et al. US2019/0016188 hereinafter referred to as Hachisuka. 

As per Claim 2, Aizawa in view of Avrahami teaches the abnormality determination apparatus according to claim 1, 
the person determination unit is configured to determine whether a person other than the driver is present in the operable range based on the recognition result by the identification unit; and 20the abnormality processing unit is configured to execute the abnormality process in response to the person determination unit determining that the person other than the driver is present in the operable range. (Avrahami, Column 11, Lines 31-40 and Aizawa, Paragraph [0056], [0108]) 
Aizawa in view of Avrahami does not explicitly teach wherein: 15the identification unit is further configured to recognize a human face in the captured image; 
	Hachisuka teaches wherein: 15the identification unit is further configured to recognize a human face in the captured image; (Hachisuka, Paragraph [0107], “Face recognition is performed for a captured image of the in-vehicle camera, and the number of passengers and individual passengers can be identified, facial expression can be determined, and what kind of object exists in the vehicle can be determined by object recognition”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hachisuka into Aizawa in view of Avrahami because by providing facial recognition in a vehicle will allow authentication of the users and the passengers of the vehicle for further processing and identification. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 2.


As per Claim 7, Aizawa in view of Avrahami teaches the abnormality determination apparatus according to claim 6, 
the person determination unit is configured to determine whether the passenger 5is present in the operable range based on the recognition result by the identification unit. (Avrahami, Column 11, Lines 31-40 and Aizawa, Paragraph [0056], [0108])
Aizawa in view of Avrahami does not explicitly teach wherein: the identification unit is further configured to recognize a human face in the captured image; and 
	Hachisuka teaches wherein: the identification unit is further configured to recognize a human face in the captured image; and (Hachisuka, Paragraph [0107], “Face recognition is performed for a captured image of the in-vehicle camera, and the number of passengers and individual passengers can be identified, facial expression can be determined, and what kind of object exists in the vehicle can be determined by object recognition”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hachisuka into Aizawa in view of Avrahami because by providing facial recognition in a vehicle will allow authentication of the users and the passengers of the vehicle for further processing and identification. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 7.


As per Claim 13, Aizawa in view of Avrahami teaches the abnormality determination apparatus according to claim 12, 
to execute the abnormality process in response to determining that the 20Attorney Docket No.: 4041 J-003983-US-CO person other than the driver is present in the operable range (Avrahami, Column 11, Lines 31-40 and Aizawa, Paragraph [0056], [0108])   
Aizawa in view of Avrahami does not explicitly teach wherein: the controller circuit is further configured to recognize a human face in the captured image to provide a recognition result, 30to determine whether a person other than the driver is present in the operable range based on the recognition result, and 
Hachisuka teaches wherein: the controller circuit is further configured to recognize a human face in the captured image to provide a recognition result, 30to determine whether a person other than the driver is present in the operable range based on the recognition result, and(Hachisuka, Paragraph [0107], “Face recognition is performed for a captured image of the in-vehicle camera, and the number of passengers and individual passengers can be identified, facial expression can be determined, and what kind of object exists in the vehicle can be determined by object recognition”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hachisuka into Aizawa in view of Avrahami because by providing facial recognition in a vehicle will allow authentication of the users and the passengers of the vehicle for further processing and identification. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 13.


Allowable Subject Matter
Claims 3-5 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666